Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-8, 10 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US 20150347162) in view of Bae (US 20190295078).

Regarding Claim 1, Ahmad (US 20150347162) teaches
An image file packaging method, applied to a first device, wherein the first device comprises a storage device and a first processor, and the image file packaging method comprises: 
receiving a kernel image using the first device (Paragraph 0021, the pre-linked embedding tool 300 can receive a root-kernel image 301); 
the root -kernel image format 400, for example, corresponding to an Executable and Linkable Format (ELF), can include multiple portions, such as a file header 401, section headers 402, read-only text 403, read-only data 404, writable data 405, process information 406, load information 408, and the like); 
storing an initial application and the kernel image in the storage device (Paragraph 0026, In some embodiments, the root-kernel image 301 and the pre-linked executable modules can be stored separately in the memory of the embedded system 340).

Ahmad did not specifically teach
and using the first processor to execute a hash tree generation program, wherein the hash tree generation program performs the following steps: calculating an initial hash tree of the initial application to obtain an initial root node;
and embedding the initial root node into the initial kernel header to generate a new version kernel header,
and obtaining or generating a new version application; wherein the first processor executes the hash tree generation program; calculating a new version hash tree of the new version application; replacing the initial root node with a new version root hash value of the new version hash tree to generate a new version kernel header.

However, Bae (US 20190295078) teaches
The block may include a block header and a block body, and the block header may include, for example, a software/protocol version, a block hash value (Pre_Hash) of the previous block, a root hash value (Tx_Root) positioned in a root of a tree when hash values of each transaction information (Tx 20 to Tx 23) stored in the block body is configured by a Merkle tree; Paragraph 0071, A block hash value stored in the twelfth block is a value obtained by hashing a block header of the eleventh block, and a root hash value of the eleventh block is used as an input value when the block hash value stored in the twelfth block is calculated) 
and embedding the initial root node into the initial kernel header to generate a new version kernel header (Paragraph 0069, Paragraph 0069, The block may include a block header and a block body, and the block header may include, for example, a software/protocol version, a block hash value (Pre_Hash) of the previous block, a root hash value (Tx_Root) positioned in a root of a tree when hash values of each transaction information (Tx 20 to Tx 23) stored in the block body is configured by a Merkle tree).
and obtaining or generating a new version application; wherein the first processor executes the hash tree generation program; calculating a new version hash tree of the new version application; replacing the initial root node with a new version root hash value of the new version hash tree to generate a new version kernel header (Fig. 2; Paragraph 0069, The block may include a block header and a block body, and the block header may include, for example, a software/protocol version, a block hash value (Pre_Hash) of the previous block, a root hash value (Tx_Root) positioned in a root of a tree when hash values of each transaction information (Tx 20 to Tx 23) stored in the block body is configured by a Merkle tree; Paragraph 0072, If one piece of transaction information is changed, the root hash value is changed. If the root hash value is changed, the block hash value is changed. If the block hash value is changed, the block hash value of the next block is changed)  Examiner: Since each block can be generated for each software version, the same teaching of Bae in combination with Ahmad applies to teach generating a new version kernel header.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ahmad’s teaching to Bae’s in order to maximize data processing efficiency and to drastically reduce analysis time by providing a system in which only permissioned peers participate in transactions by using blockchain technology, and each transaction can be queried in real time. Peers are classified into a plurality of verification peers participating in transactions, verifying transactions, bundling transactions satisfying predetermined conditions of transactions agreed to be verified mutually into one block, and distributing and storing the block, and general peers only participating in transactions (Bae [Summary]).


Regarding Claim 2, Ahmad and Bae teach
The image file packaging method of claim 1, wherein the initial kernel header is generated by a second processor of a second device (Ahmad [Paragraph 0021, the pre-linked embedding tool 300 can receive a root-kernel image 301]) Examiner Comments:  Since the root-kernel image, which includes the header, is received by the pre-linked embedding tool, one can conclude that the root-kernel image is generated by another device.

Regarding Claim 6, Ahmad teaches
An image file packaging system, comprising: 
a first device, configured to receive a kernel image (Paragraph 0021, the pre-linked embedding tool 300 can receive a root-kernel image 301); 
wherein an initial kernel header is located in the kernel image (Paragraph 0029, the root -kernel image format 400, for example, corresponding to an Executable and Linkable Format (ELF), can include multiple portions, such as a file header 401, section headers 402, read-only text 403, read-only data 404, writable data 405, process information 406, load information 408, and the like); 
and the first device comprises: a storage device, configured to store an initial application and the kernel image (Paragraph 0026, In some embodiments, the root-kernel image 301 and the pre-linked executable modules can be stored separately in the memory of the embedded system 340).

Ahmad did not teach 
and a first processor, configured to execute a hash tree generation program; wherein the hash tree generation program calculates an initial hash tree of the initial application to 
wherein the first device obtains or generates a new version application; wherein the first processor executes the hash tree generation program, calculates a new version hash tree of the new version application and replaces the initial root node with a new version root hash value of the new version hash tree to generate a new version kernel header.

However, Bae teaches
and a first processor, configured to execute a hash tree generation program; wherein the hash tree generation program calculates an initial hash tree of the initial application to obtain an initial root node  (Fig. 2; Paragraph 0069, The block may include a block header and a block body, and the block header may include, for example, a software/protocol version, a block hash value (Pre_Hash) of the previous block, a root hash value (Tx_Root) positioned in a root of a tree when hash values of each transaction information (Tx 20 to Tx 23) stored in the block body is configured by a Merkle tree; Paragraph 0071, A block hash value stored in the twelfth block is a value obtained by hashing a block header of the eleventh block, and a root hash value of the eleventh block is used as an input value when the block hash value stored in the twelfth block is calculated)
and embeds the initial root node into the initial kernel header to generate a new version kernel header (Paragraph 0069, Paragraph 0069, The block may include a block header and a block body, and the block header may include, for example, a software/protocol version, a block hash value (Pre_Hash) of the previous block, a root hash value (Tx_Root) positioned in a root of a tree when hash values of each transaction information (Tx 20 to Tx 23) stored in the block body is configured by a Merkle tree),
wherein the first device obtains or generates a new version application; wherein the first processor executes the hash tree generation program, calculates a new version hash tree of the new version application and replaces the initial root node with a new version root hash value of the new version hash tree to generate a new version kernel header (Fig. 2; Paragraph 0069, The block may include a block header and a block body, and the block header may include, for example, a software/protocol version, a block hash value (Pre_Hash) of the previous block, a root hash value (Tx_Root) positioned in a root of a tree when hash values of each transaction information (Tx 20 to Tx 23) stored in the block body is configured by a Merkle tree; Paragraph 0072, If one piece of transaction information is changed, the root hash value is changed. If the root hash value is changed, the block hash value is changed. If the block hash value is changed, the block hash value of the next block is changed)  Examiner: Since each block can be generated for each software version, the same teaching of Bae in combination with Ahmad applies to teach generating a new version kernel header.


	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ahmad’s teaching to Bae’s in order to maximize data processing efficiency and to drastically reduce analysis time by providing a system in which only permissioned peers participate in transactions by using blockchain technology, and each transaction can be queried in real time. Peers are classified 

Regarding Claim 7, Ahmad and Bae teach
The image file packaging system of claim 6, wherein the initial kernel header is 2 generated by a second processor of a second device (Ahmad [Paragraph 0021, the pre-linked embedding tool 300 can receive a root-kernel image 301]) Examiner Comments:  Since the root-kernel image, which includes the header, is received by the pre-linked embedding tool, one can conclude that the root-kernel image is generated by another device.

Claims 3, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US 20150347162) in view of Bae (US 20190295078), further in view of Hong (US 20200183677).

Regarding Claim 3, Ahmad and Bae teach
The image file packaging method of claim 1.

Ahmad and Bae did not teach
further comprising: executing a signature program; wherein the signature program regards the kernel image and the new version kernel header as an integrated image file; signing 

However, Hong (US 20200183677) teaches 
further comprising: executing a signature program; wherein the signature program regards the kernel image and the new version kernel header as an integrated image file; signing the integrated image file to obtain a signature file; and embedding the signature file into the integrated image file (Fig. 6, Paragraph 0077, The first signature 320 may be created (S30) through signature generation using the first boot ROM image 310, the first header 330, and a private key 410; Paragraph 0078, After the creation of the first signature 320, the first boot ROM image 310, the first header 330 and the first signature 320 may be packaged together, thereby generating the first boot code 300).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ahmad and Bae’s teaching to Hong’s in order to update boot ROM of embedded system by writing a second boot code to the second area in response to a first ROM update command, the second boot code includes a second boot ROM image and a second signature for the second boot ROM image (Hong [Summary]).

Regarding Claim 5, Ahmad and Bae teach
The image file packaging method of claim 1.

Ahmad and Bae did not specifically teach
wherein the first processor executes a signature program; wherein the signature program regards the kernel image and the new version kernel header as an integrated image file; the first processor signs the integrated image file to obtain a signature file and embeds the signature file into the integrated image file.

However, Hong teaches 
wherein the first processor executes a signature program; wherein the signature program regards the kernel image and the new version kernel header as an integrated image file; the first processor signs the integrated image file to obtain a signature file and embeds the signature file into the integrated image file  (Fig. 6, Paragraph 0077, The first signature 320 may be created (S30) through signature generation using the first boot ROM image 310, the first header 330, and a private key 410; Paragraph 0078, After the creation of the first signature 320, the first boot ROM image 310, the first header 330 and the first signature 320 may be packaged together, thereby generating the first boot code 300).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ahmad and Bae’s teaching to Hong’s in order to update boot ROM of embedded system by writing a second boot code to the second area in response to a first ROM update command, the second boot code includes a 

Regarding Claim 8, Ahmad and Bae teach
The image file packaging system of claim 6.

Ahmad and Bae did not teach
wherein the first processor executes a signature program; wherein the signature program regards the kernel image and the new version kernel header as an integrated image file, the signature program signs the integrated image file to obtain a signature file; and the signature program embeds the signature file into the integrated image file.

However, Hong (US 20200183677) teaches 
wherein the first processor executes a signature program; wherein the signature program regards the kernel image and the new version kernel header as an integrated image file, the signature program signs the integrated image file to obtain a signature file; and the signature program embeds the signature file into the integrated image file (Fig. 6, Paragraph 0077, The first signature 320 may be created (S30) through signature generation using the first boot ROM image 310, the first header 330, and a private key 410; Paragraph 0078, After the creation of the first signature 320, the first boot ROM image 310, the first header 330 and the first signature 320 may be packaged together, thereby generating the first boot code 300).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ahmad and Bae’s teaching to Hong’s in order to update boot ROM of embedded system by writing a second boot code to the second area in response to a first ROM update command, the second boot code includes a second boot ROM image and a second signature for the second boot ROM image (Hong [Summary]).

Regarding Claim 10, Ahmad and Bae teach
The image file packaging system of claim 6.

Ahmad and Bae did not specifically teach
wherein the first processor executes a signature program; wherein the signature program regards the kernel image and the new version kernel header as an integrated image file; the first processor signs the integrated image file to obtain a signature file and embeds the signature file into the integrated image file.

However, Hong teaches 
wherein the first processor executes a signature program; wherein the signature program regards the kernel image and the new version kernel header as an integrated image file; the first processor signs the integrated image file to obtain a signature file and embeds the signature file into the integrated image file (Fig. 6, Paragraph 0077, The first signature 320 may be created (S30) through signature generation using the first boot ROM image 310, the first header 330, and a private key 410; Paragraph 0078, After the creation of the first signature 320, the first boot ROM image 310, the first header 330 and the first signature 320 may be packaged together, thereby generating the first boot code 300).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ahmad and Bae’s teaching to Hong’s in order to update boot ROM of embedded system by writing a second boot code to the second area in response to a first ROM update command, the second boot code includes a second boot ROM image and a second signature for the second boot ROM image (Hong [Summary]).

Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 5-8, 10 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional paragraphs to address the newly added claimed limitations.

	Applicant argues that “Bae does not disclose that a first processor executing the hash tree generation program, calculating a new version hash tree of the new version application, or replacing the initial root node with a new version root hash value of the new version hash tree to generate the new version kernel header. Bae merely discloses a root hash 
	Examiner respectfully disagrees.  Ahmad, which was used as the primary reference, discloses a kernel image 400 which includes a header 401 (see  Ahmad [0029]).  The header 401 which is part of the kernel image 400 teaches the claimed kernel header.  Further, Bae disloses a block including a block header which includes a software/protocol version, a block hash value (Pre_Hash) of the previous block, a root hash value (Tx_Root) (Bae [0069]).  In order for Bae to include the software version into a block header, one of ordinary skilled in the art can assume that the software version needs to be obtained in order to be included into the block header, even as new versions are being generated.  Thus, Bae teaches the claimed “ obtaining or generating a new application version”. Further, as mentioned above, the block header includes a block hash value (Pre_Hash) of the previous block, a root hash value (Tx_Root). Bae also discloses that If one piece of transaction information is changed, the root hash value is changed. If the root hash value is changed, the block hash value is changed. If the block hash value is changed, the block hash value of the next block is changed (Bae [0072]).  Thus, as transaction information is changed (e.g software version), a new hash tree needs to be created.  As a result, Bae in combination with Ahmad teach a new version application, new version hash tree, new version root hash value, new version kernel header.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191